Nuity SeaNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims 
1.	Claims 1-15 are pending.  Claims 1-15 are under examination. 

Priority
2.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged. The application is a CONTINUATION of U.S. Patent Application Number 15/022,987 filed March 18, 2016, which is a 371 National Stage application of PCT/US14/56284 filed 9/18/2014 which claims the benefit of priority of Provisional Application Number 60/879,689 filed 9/19/2013. Based on the Filing Receipt, the effectively filing date of this application is September 19, 2013 which is the filing date of Provisional Application Number 60/879,689 from which the benefit of priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
3.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite in reciting “A method of predicting sensitivity of a cancer cell population to a chemotherapeutic agent;” however, the claimed method steps do not appear to recite exposing or contacting the cancer cell population to a chemotherapeutic agent. Claim 1 appears to imply but fails to clearly define that the cell suspension is contacted to a chemotherapeutic agent.
Claim 1 is indefinite in reciting, “BH3.” Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.
Claim 14 is indefinite in reciting, “BID”, “BIM”, “BIK”, “BAD”, “NOXA”, “PUMA”, "BMF", and “HRK”.  Acronyms or abbreviations should be fully defined and recited at least one time in a given set of claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, and 10-20 of U.S. Patent No. 10,739,333. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method for predicting sensitivity of a cancer cell population to a chemotherapeutic agent (i.e. cytotoxic agent) providing cancer cells, permeabilizing the cells, contacting the cells to a BH3 domain peptide, staining the cells for mitochondrial inter-membrane space molecule, a mitochondrial marker, a nuclear marker, an intracellular marker, and a cell surface maker; and detecting the stained cells to determine the amount of mitochondrial inter-membrane space molecule; wherein a decrease in the amount of the mitochondrial inter-membrane space molecule measured in the cancer cells compared tot the amount of mitochondrial inter-membrane space molecule in cells not contacted with the BH3 domain peptide indicates that the cancer cell population is sensitive to the chemotherapeutic agent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being obvious over Ryan et al. (Heightened mitochondrial priming is the basis for apoptotic hypersensitivity of CD4+ CD8+ thymocytes. PNAS 107 (29): 12895-12900 (July 20, 2010)) in view of Campos et al. (Method for Monitoring pf Mitochondrial Cytochrome c Release During Cell Death: Immunodetection of Cytochrome c by Flow Cytometry After Selective Permeabilization of the Plasma Membrane. Cytometry Part A 69A: 515-523 (2006))-IDS.
Ryan et al. (Heightened mitochondrial priming is the basis for apoptotic hypersensitivity of CD4+ CD8+ thymocytes. PNAS 107 (29): 12895-12900 (July 20, 2010)) teach a single cell-based BH3 profiling (prodeath signaling) method of predicting cell (CD4+CD8+ thymocyte) sensitivity of a cancer cell to a chemotherapeutic (cytotoxic) agent using fluorescence activated cell sorting (FACS) (Abstract; p. 12895, col. 2 to p. 12896, cols. 1-2; p. 12898, col. 1).  The method comprises providing a single cell suspension that has been previously contacted to a chemotherapeutic agent (microtubule damaging agents, ABT-737, toxic/noxious stimuli) (p. 12895, cols. 1-2; p. 12898, col. 1; Figure 2B); permeabilizing the cells with digitonin to provide gently permeabilized cells containing intact (uncompromised) mitochondria (p. 12896, col. 2 to p. 12897, col. 1; Figure 2B); and, contacting the permeabilized cells with a BH3 domain peptide (peptide treatment) such as BID and BIM (activators), BAX, BAK, BAD, NOXA, PUMA, BMF, and HRK polypeptide and is any one of SEQ ID No. 1-14 (p. 12895, col. 1; p. 12897, col. 2; p. 12898, cols. 1-2;  Figure 1; Figure 5).  Ryan et al. teach that the multidomain proapoptotic group, which includes BAK and BAX is required for mitochondrial outer membrane permeabilization (MOMP), so that when they are activated, they undergo conformational changes, homo-oligomerize, and drive formation of pores in the mitochondrial outer membrane that enables egress of proapoptotic factors including cytochrome c, SMAC/DIABLO, and omi from the mitochondrial intermembrane space and loss of localization of the molecules from the mitochondrial intermembrane space in the cell (p. 12895, col. 1; p. 12895, col. 1; p. 12896, col. 2; Figure 2B).  The method further comprises staining the permeabilized cells with JC-1 and detecting the staining of the cells for mitochondrial intermembrane space molecules originating from mitochondrial intermembrane space to determine a decrease in amount of the molecules in the permeabilized cells.  Ryan et al. teach that the JC-1 Dye accumulates in the mitochondria including the mitochondria intermembrane space.  In page 12895, column 1, Ryan et al. teach that a decrease in the amount of the mitochondria molecules within the mitochondrial intermembrane space results to loss of localization of the molecules from the mitochondrial intermembrane space in the permeabilized cells in the presence of proapoptotic BH3 domain peptides such as BAX and BAM which provides indication that the cancer cell population is sensitive to the chemotherapeutic agent (p. 12896, cols. 1-2; Figure 2B; P. 12900, col. 2).  Ryan et al. also teach immobilizing cancer cells on a polylysine-coated solid surface (384 well format, polylysine-coated) (p. 12899, col. 2 to p. 12900, col. 1).  
Ryan et al. differ from the instant invention in failing to specifically teach staining the permeabilized cells for a molecule from the mitochondria intermembrane space.  
	Campos et al. teach permeabilizing (digitonin), fixing (paraformaldehyde), staining (AlexaFluor), and detecting stained cytochrome c (i.e. molecule) release from mitochondrial intermembrane space into cytosol of the permeabilized and fixed cells using flow cytometry (Abstract; p. 517, col. 2).  Campos et al. further teach staining the permeabilized cells for a nuclear marker (DNA labeling) (p. 518, col. 2 to p. 519, col. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to fix and stain the cytochrome c released in the permeabilized cells of Ryan using paraformaldehyde and AlexaFluor and detect their staining using the flow cytometry method of Campo because Campo specifically taught that the flow cytometry technique provides rapid and reliable results in measuring cytochrome c release from mitochondrial intermembrane space into cytosol.  One of ordinary skill in the art at the time the invention was filed would have had reasonable expectation of success in using the flow cytometry method of Campo to detect cytochrome c released from mitochondria intermembrane space in the teaching of Ryan because both of Ryan and Campo teach analogous art in determining cancer cell sensitivity as reflected by apoptosis in response to cytotoxic agents.    

6.	Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Ryan et al. (PNAS 107 (29): 12895-12900 (July 20, 2010)) in view of Campos et al. (Cytometry Part A 69A: 515-523 (2006)) and in further view of Soltow et al. (Overexpression of CuZnSOD or MnSOD protects satellite cells from doxorubicin-induced apoptosis. FASEB J 21: A449 (April 2007) Abstract).  
	Ryan et al. and Campos et al. are discussed supra.  Ryan et al. and Campos et al. differ from the instant invention in failing to teach that the mitochondrial marker protein is MnSOD. 
   	Soltow et al. teach that doxorubicin is a chemotherapeutic agent that exerts cytotoxic effect on cancer cells and triggers apoptosis and that manganese superoxide dismutase (MnSOD) is a mitochondrial marker (enzyme protein) that appears to enhance cellular survival when induced by doxorubicin into apoptosis.  See entire Abstract.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Soltow of using MnSOD as mitochondrial marker into the BH3 profiling method taught by Ryan as modified by Campos because Ryan and Campos taught using Cytochrome c as a marker to determine release of molecules from mitochondrial intermembrane space, and while Ryan further taught other such molecules including SMAC/Diablo and omi, Soltow taught that MnSOD is a mitochondrial marker that can also be released and measurable as indicator of molecular release into mitochondrial intermembrane space.  One of ordinary skill in the art at the time the invention was filed would have had reasonable expectation of success in incorporating the teaching of Soltow into the method of Ryan as modified by Campos because all of Ryan, Campos, and Soltow teach analogous art involving testing of cancer cells for their sensitivity to chemotherapeutic drugs using measured levels of mitochondrial markers.

7.	 No claims are allowed.

Remarks
8.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Quinsay et al. (Proapoptotic Bnip3 Mediates Permeabilization of Mitochondria and Release of Cytochrome c via a Novel Mechanism. Circulation 118 (18): Supply 2, S388 (October 28, 2008) Abstract) teach that pro-apoptotic Bnip3 which is a member of the BH3-only subfamily of pro-apoptotic Bcl-2 proteins induces permeabilization of mitochondrial outer membrane (MOMP) and induces release of Cytochrome C and mitochondrial matrix protein MnSOD.  See entire Abstract.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1678                                                                                                                                                                                                        



October 22, 2022